On Rehearing Granted

COPE, J.
On consideration of the motion for rehearing, we withdraw the opinion dated November 15, 2000, and substitute the following opinion.
Ernest Bryant appeals an order denying postconviction relief. We affirm in part and reverse in part. Count two of the judgment incorrectly states that defendant-appellant Ernest Bryant entered a no contest plea to the charge of unlawful possession of a firearm or weapon by a violent career criminal. In reality, the defendant pled no contest to the reduced charge of possession of a firearm by a convicted felon. Count two of the judgment must be corrected accordingly. Defendant need not be present.
Defendant contends that he is entitled to be resentenced. We disagree. The sentencing order accurately reflects the plea bargain. The trial court properly denied this claim, as well as the remainder of defendant’s claims.
Affirmed in part, reversed in part, and remanded for correction of judgment.